 



FORM OF INDEMNIFICATION AGREEMENT
     This Indemnification Agreement, dated as of February ___, 2007, is made by
and among TB Wood’s Corporation, a Delaware corporation (the “Company”), and
[                                        ] (the “Indemnitee”).
BACKGROUND
     The Company and Indemnitee recognize the increasing difficulty in obtaining
liability insurance for directors and officers, the significant increases in the
cost of such insurance and the general reductions in the coverage of such
insurance. The Company and Indemnitee further recognize the substantial increase
in corporate litigation in general, subjecting directors and officers to
expensive litigation risks at the same time as the availability and coverage of
liability insurance has been severely limited.
     The Company’s Bylaws require the Company to indemnify its directors and
officers to the fullest extent permitted by the Delaware General Company Law
(the “DGCL”). The Bylaws expressly provide that the indemnification provisions
set forth therein are not exclusive, and contemplate that contracts may be
entered into between the Company and its directors and officers with respect to
indemnification. The Company desires and has requested Indemnitee to serve or
continue to serve as a director or officer of the Company free from undue
concern for unwarranted claims for damages arising out of or related to such
services to the Company. Indemnitee is willing to serve, continue to serve or to
provide additional service for or on behalf of the Company on the condition that
he is furnished the indemnity provided for herein.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:
     Section 1. Generally.
     To the fullest extent permitted by the laws of the State of Delaware:
          (a) The Company shall indemnify Indemnitee if Indemnitee was or is a
party or is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative, by reason of the fact that Indemnitee is or was or has agreed to
serve at the request of the Company as a director or officer of the Company, or
while serving as a director or officer of the Company, is or was serving or has
agreed to serve at the request of the Company as a director, officer, employee
or agent (which, for purposes hereof, shall include a trustee, partner or
manager or similar capacity) of another corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise, or by reason of any action
alleged to have been taken or omitted in such capacity.

 



--------------------------------------------------------------------------------



 



          (b) The indemnification provided by this Section 1 shall be from and
against expenses (including attorneys’ fees), judgments, fines and amounts paid
in settlement actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such action, suit or proceeding and any appeal
therefrom, but shall only be provided if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal action, suit or
proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful.
          (c) Notwithstanding the foregoing provisions of this Section 1, in the
case of any threatened, pending or completed action or suit by or in the right
of the Company to procure a judgment in its favor by reason of the fact that
Indemnitee is or was a director or officer of the Company, or while serving as a
director or officer of the Company, is or was serving or has agreed to serve at
the request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise, no indemnification shall be made in respect of any claim, issue or
matter as to which Indemnitee shall have been adjudged to be liable to the
Company unless, and only to the extent that the court in which such action or
suit was brought shall determine upon application that, despite the adjudication
of liability but in view of all the circumstances of the case, Indemnitee is
fairly and reasonably entitled to indemnity for such expenses which such court
shall deem proper.
          (d) The termination of any action, suit or proceeding by judgment,
order, settlement, conviction, or upon a plea of nolo contendere or its
equivalent, shall not, of itself, create a presumption that Indemnitee did not
act in good faith and in a manner which Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company, and, with respect to any
criminal action or proceeding, had reasonable cause to believe that Indemnitee’s
conduct was unlawful.
     Section 2. Successful Defense; Partial Indemnification.
          (a) To the extent that Indemnitee has been successful on the merits or
otherwise in defense of any action, suit or proceeding referred to in Section 1
hereof or in defense of any claim, issue or matter therein, Indemnitee shall be
indemnified against expenses (including attorneys’ fees) actually and reasonably
incurred in connection therewith. For purposes of this Agreement and without
limiting the foregoing, if any action, suit or proceeding is disposed of, on the
merits or otherwise (including a disposition without prejudice), without (i) the
disposition being adverse to Indemnitee, (ii) an adjudication that Indemnitee
was liable to the Company, (iii) a plea of guilty or nolo contendere by
Indemnitee, (iv) an adjudication that Indemnitee did not act in good faith and
in a manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and (v) with respect to any criminal proceeding, an
adjudication that Indemnitee had reasonable grounds to believe Indemnitee’s
conduct was unlawful, Indemnitee shall be considered for the purposes hereof to
have been wholly successful with respect thereto.
          (b) If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of the expenses (including
attorneys’ fees), judgments, fines or amounts paid in settlement actually and
reasonably incurred by

2



--------------------------------------------------------------------------------



 



Indemnitee or on Indemnitee’s behalf in connection with any action, suit,
proceeding or investigation, or in defense of any claim, issue or matter
therein, and any appeal therefrom but not, however, for the total amount
thereof, the Company shall nevertheless indemnify Indemnitee for the portion of
such expenses (including attorneys’ fees), judgments, fines or amounts paid in
settlement to which Indemnitee is entitled.
     Section 3. Advance Payment of Expenses; Notification and Defense of Claim.
          (a) Expenses (including attorneys’ fees) reasonably incurred by
Indemnitee in defending a threatened or pending civil, criminal, administrative
or investigative action, suit or proceeding, or in connection with an
enforcement action pursuant to Section 4(b), shall be paid by the Company in
advance of the final disposition of such action, suit or proceeding. The
reasonable fees and expenses of any special legal counsel engaged to determine
the permissibility of advance of fees and expenses shall be borne by the
Company. Expenses authorized under this Section 3(a) shall be paid within thirty
(30) days after receipt by the Company of (i) a statement or statements from
Indemnitee requesting such advance or advances from time to time and a
reasonably detailed description of the services provided or out-of-pocket
expenses paid by Indemnitee, and (ii) an undertaking by or on behalf of
Indemnitee to repay such amount or amounts, only if, and to the extent that, it
shall ultimately be determined that Indemnitee is not entitled to be indemnified
by the Company as authorized by this Agreement or otherwise. Such undertaking
shall be accepted without reference to the financial ability of Indemnitee to
make such repayment. Advances shall be unsecured and interest-free. The
Indemnitee’s entitlement to indemnification hereunder will be determined in one
of the following ways: (x) by a majority vote of the disinterested directors, if
they constitute a quorum of the Board, or, in the case of an Indemnitee that is
not a present or former officer of the Company, by any committee of the Board or
committee of officers or agents of the Company designated for such purpose by a
majority of the Board of Directors; (y) by a written opinion of independent
legal counsel if (1) a change of control has occurred and the Indemnitee so
requests or (2) in the case of an Indemnitee that is a present or former officer
of the Company, a quorum of the Board consisting of disinterested directors is
not obtainable or, even if obtainable, a majority of such disinterested
directors so directs; or (z) by the stockholders (but only if a majority of the
disinterested directors, if they constitute a quorum of the Board, presents the
issue of entitlement to indemnification for their determination). In the event
the determination of entitlement to indemnification is to be made by independent
counsel pursuant to clause (y) above, a majority of the disinterested directors
will select the independent counsel, but only an independent counsel to which
the Indemnitee does not reasonably object; provided, however, that if a change
of control has occurred, the Indemnitee will select such independent counsel,
but only an independent counsel to which the Board does not reasonably object.
In any event, if the person or persons empowered to determine the Indemnitee’s
eligibility for indemnification has not been appointed or has not made a
determination within 60 days after receipt by the Company of the request,
together with any required supporting documentation, the Indemnitee will be
entitled to such indemnification unless (A) the Indemnitee misrepresented or
failed to disclose a material fact in making the request for indemnification or
in any supporting documentation or (B) such indemnification is prohibited by
law.

3



--------------------------------------------------------------------------------



 



          (b) Promptly after receipt by Indemnitee of notice of the commencement
of any action, suit or proceeding, Indemnitee shall, if a claim thereof is to be
made against the Company hereunder, notify the Company of the commencement
thereof. The failure to promptly notify the Company of the commencement of the
action, suit or proceeding, or Indemnitee’s request for indemnification, will
not relieve the Company from any liability that it may have to Indemnitee
hereunder, except to the extent the Company is prejudiced in its defense of such
action, suit or proceeding as a result of such failure. In addition, Indemnitee
shall give the Company such information and cooperation as it may reasonably
require and as shall be within Indemnitee’s power.
          (c) Notwithstanding any other provision of this Agreement to the
contrary, to the extent that Indemnitee is, by reason of Indemnitee’s corporate
status with respect to the Company or any corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise which Indemnitee is or
was serving or has agreed to serve at the request of the Company, a witness in
any action, suit or proceeding at a time when Indemnitee is not a party in the
action, suit or proceeding, the Company shall indemnify Indemnitee against all
expenses (including attorneys’ fees) actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection therewith.
     Section 4. Procedure for Indemnification.
          (a) To obtain indemnification, Indemnitee shall submit to the
Secretary of the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board of Directors in
writing that Indemnitee has requested indemnification.
          (b) The Company’s determination whether to grant Indemnitee’s
indemnification request shall be made promptly, and in any event within 60 days
following receipt of a request for indemnification pursuant to Section 4(a). The
right to indemnification as granted by Section 1 of this Agreement shall be
enforceable by Indemnitee in any court of competent jurisdiction if the Company
denies such request, in whole or in part, or fails to respond within such 60 day
period. It shall be a defense to any such action (other than an action brought
to enforce a claim for the advance of costs, charges and expenses under
Section 3 hereof where the required undertaking, if any, has been received by
the Company) that Indemnitee has not met the standard of conduct set forth in
Section 1 hereof.
          (c) The termination of any proceeding for which indemnification is
sought by the Indemnitee, or of any claim, issue or matter therein, by judgment,
order, settlement, or conviction, or upon a plea of nolo contendre or its
equivalent, will not, of itself, adversely affect the right of the Indemnitee to
indemnification or create a presumption that the Indemnitee did not act in good
faith and in a manner which the Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
proceeding, that the Indemnitee had reasonable cause to believe that his or her
conduct was unlawful.

4



--------------------------------------------------------------------------------



 



          (d) The Indemnitee shall be presumed to be entitled to indemnification
under this Agreement upon submission of a request for indemnification pursuant
to this Section 4, and the Company shall have the burden of proof in overcoming
that presumption in reaching a determination contrary to that presumption.
     Section 5. Insurance and Subrogation.
          (a) The Company may purchase and maintain insurance on behalf of
Indemnitee who is or was or has agreed to serve at the request of the Company as
a director or officer of the Company, or is or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
against any liability asserted against, and incurred by, Indemnitee or on
Indemnitee’s behalf in any such capacity, or arising out of Indemnitee’s status
as such, whether or not the Company would have the power to indemnify Indemnitee
against such liability under the provisions of this Agreement. If the Company
has such insurance in effect at the time the Company receives from Indemnitee
any notice of the commencement of a proceeding, the Company shall give prompt
notice of the commencement of such proceeding to the insurers in accordance with
the procedures set forth in the policy. The Company shall thereafter take all
action it deems reasonably necessary to cause such insurers to pay, on behalf of
the Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policy.
          (b) In the event of any payment by the Company under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee with respect to any insurance policy, who shall
execute all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Company to
bring suit to enforce such rights in accordance with the terms of such insurance
policy. The Company shall pay or reimburse all expenses actually and reasonably
incurred by Indemnitee in connection with such subrogation.
          (c) The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder (including, but not limited
to, judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) if and to the extent that Indemnitee has otherwise actually received
such payment under this Agreement or any insurance policy, contract, agreement
or otherwise.
     Section 6. Certain Definitions. For purposes of this Agreement, the
following definitions shall apply:
          (a) The term “action, suit or proceeding” shall be broadly construed
and shall include, without limitation, the investigation, preparation,
prosecution, defense, settlement, arbitration and appeal of, and the giving of
testimony in, any threatened, pending or completed claim, action, suit or
proceeding, whether civil, criminal, administrative or investigative.
          (b) The term “by reason of the fact that Indemnitee is or was a
director or officer of the Company, or while serving as a director or officer of
the Company, is or was serving or has agreed to serve at the request of the
Company as a director, consultant, officer, employee or agent of another
corporation, partnership, joint venture, trust, employee benefit plan

5



--------------------------------------------------------------------------------



 



or other enterprise” shall be broadly construed and shall include, without
limitation, any actual or alleged act or omission to act.
          (c) The term “expenses” shall be broadly and reasonably construed and
shall include, without limitation, all direct and indirect costs of any type or
nature whatsoever (including, without limitation, all attorneys’ fees and
related disbursements, appeal bonds and other out-of-pocket costs), actually and
reasonably incurred by Indemnitee in connection with either the investigation,
defense or appeal of a proceeding or establishing or enforcing a right to
indemnification under this Agreement, Section 145 of the DGCL or otherwise.
          (d) The term “judgments, fines and amounts paid in settlement” shall
be broadly construed and shall include, without limitation, all direct and
indirect payments of any type or nature whatsoever (including, without
limitation, all penalties and amounts required to be forfeited or reimbursed to
the Company), as well as any penalties or excise taxes assessed on a person with
respect to an employee benefit plan).
          (e) The term “Company” shall include, without limitation and in
addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger which,
if its separate existence had continued, would have had power and authority to
indemnify its directors, officers, and employees or agents, so that any person
who is or was a director, officer, employee or agent of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise, shall stand in
the same position under the provisions of this Agreement with respect to the
resulting or surviving corporation as he or she would have with respect to such
constituent corporation if its separate existence had continued.
          (f) The term “serving at the request of the Company” shall include,
without limitation, any service as a director, officer, employee or agent of the
Company which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries.
          (g) A person who acted in good faith and in a manner such person
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan shall be deemed to have acted in a manner “not
opposed to the best interests of the Company” as referred to in this Agreement.
     Section 7. Limitation on Indemnification. Notwithstanding any other
provision herein to the contrary, the Company shall not be obligated pursuant to
this Agreement:
          (a) Claims Initiated by Indemnitee. To indemnify or advance expenses
to Indemnitee with respect to an action, suit or proceeding (or part thereof)
initiated by Indemnitee, except with respect to an action, suit or proceeding
brought to establish or enforce a right to indemnification (which shall be
governed by the provisions of Section 7(b) of this Agreement), unless such
action, suit or proceeding (or part thereof) was authorized or consented to by
the Board of Directors of the Company.

6



--------------------------------------------------------------------------------



 



          (b) Action for Indemnification. To indemnify Indemnitee for any
expenses incurred by Indemnitee with respect to any action, suit or proceeding
instituted by Indemnitee to enforce or interpret this Agreement, unless
Indemnitee is successful in establishing Indemnitee’s right to indemnification
in such action, suit or proceeding, in whole or in part, or unless and to the
extent that the court in such action, suit or proceeding shall determine that,
despite Indemnitee’s failure to establish their right to indemnification,
Indemnitee is entitled to indemnity for such expenses; provided, however, that
nothing in this Section 7(b) is intended to limit the Company’s obligation with
respect to the advancement of expenses to Indemnitee in connection with any such
action, suit or proceeding instituted by Indemnitee to enforce or interpret this
Agreement, as provided in Section 3 hereof.
          (c) Section 16 Violations. To indemnify Indemnitee for expenses or the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute.
          (d) Non-compete and Non-disclosure. To indemnify Indemnitee in
connection with proceedings or claims involving the enforcement of non-compete
and/or non-disclosure agreements or the non-compete and/or non-disclosure
provisions of employment, consulting or similar agreements the Indemnitee may be
a party to with the Company, or any subsidiary of the Company or any other
applicable foreign or domestic corporation, partnership, joint venture, trust or
other enterprise, if any.
          (e) Unlawful Indemnification. To indemnify the Indemnitee if a final
decision by a court having jurisdiction in the matter shall determine that such
indemnification is prohibited by law. Both the Company and Indemnitee
acknowledge that in certain instances, Federal law or public policy may override
applicable state law and prohibit the Company from indemnifying its directors
and officers under this Agreement or otherwise. For example, the Company and
Indemnitee acknowledge that the Securities and Exchange Commission (the “SEC”)
has taken the position that indemnification is not permissible for liabilities
arising under certain federal securities laws, and federal legislation prohibits
indemnification for certain ERISA violations. Indemnitee understands and
acknowledges that the Company has undertaken or may be required in the future to
undertake with the SEC to submit the question of indemnification to a court in
certain circumstances for a determination of the Company’s right under public
policy to indemnify Indemnitee.
     Section 8. Certain Settlement Provisions. The Company shall have no
obligation to indemnify Indemnitee under this Agreement for amounts paid in
settlement of any action, suit or proceeding without the Company’s prior written
consent, which shall not be unreasonably withheld.
     Section 9. Savings Clause. If any provision or provisions of this Agreement
shall be invalidated on any ground by any court of competent jurisdiction, then
the Company shall nevertheless indemnify Indemnitee as to costs, charges and
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement with respect to any action, suit or proceeding, whether civil,
criminal, administrative or investigative, including an action by or in the
right of

7



--------------------------------------------------------------------------------



 



the Company, to the full extent permitted by any applicable portion of this
Agreement that shall not have been invalidated and to the full extent permitted
by applicable law.
     Section 10. Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for herein
is held by a court of competent jurisdiction to be unavailable to Indemnitee in
whole or in part, it is agreed that, in such event, the Company shall, to the
fullest extent permitted by law, contribute to the payment of Indemnitee’s
costs, charges and expenses (including attorneys’ fees), judgments, fines and
amounts paid in settlement with respect to any action, suit or proceeding,
whether civil, criminal, administrative or investigative, in an amount that is
just and equitable in the circumstances, taking into account, among other
things, contributions by other directors and officers of the Company or others
pursuant to indemnification agreements or otherwise; provided, that, without
limiting the generality of the foregoing, such contribution shall not be
required where such holding by the court is due to (a) the failure of Indemnitee
to meet the standard of conduct set forth in Section 1 hereof, or (b) any
limitation on indemnification set forth in Section 5(c), 7 or 8 hereof.
     Section 11. Form and Delivery of Communications. Any notice, request or
other communication required or permitted to be given to the parties under this
Agreement shall be in writing and either delivered in person or sent by
telecopy, telex, telegram, overnight mail or courier service, or certified or
registered mail, return receipt requested, postage prepaid, to the parties at
the following addresses (or at such other addresses for a party as shall be
specified by like notice):
If to the Company:
TB Wood’s Corporation
440 North Fifth Avenue
Chambersburg, PA 17201
Attn: Chief Executive Officer
Facsimile: (717) 264-2869
With a copy to:
David E. Schulman
Dechert LLP
1775 I Street, N.W.
Washington, DC 20006
Facsimile: (202) 261-3333
If to Indemnitee:

8



--------------------------------------------------------------------------------



 



     Section 12. Subsequent Legislation. If the DGCL is amended after adoption
of this Agreement to expand further the indemnification permitted to directors
or officers, then the Company shall indemnify Indemnitee to the fullest extent
permitted by the DGCL, as so amended.
     Section 13. Nonexclusivity. The provisions for indemnification and
advancement of expenses set forth in this Agreement shall not be deemed
exclusive of any other rights which Indemnitee may have under any provision of
law, the Company’s Certificate of Incorporation or Bylaws, in any court in which
a proceeding is brought, the vote of the Company’s stockholders or disinterested
directors, other agreements or otherwise, and Indemnitee’s rights hereunder
shall continue as to Indemnitee for any action taken or not taken while serving
in an indemnified capacity even though he or she may have ceased to serve in any
such capacity at the time of any action, suit or other covered proceeding.
However, no amendment or alteration of the Company’s Certificate of
Incorporation or Bylaws or any other agreement shall adversely affect the rights
provided to Indemnitee under this Agreement.
     Section 14. Enforcement. The Company shall be precluded from asserting in
any judicial proceeding that the procedures and presumptions of this Agreement
are not valid, binding and enforceable. The Company agrees that its execution of
this Agreement shall constitute a stipulation by which it shall be irrevocably
bound in any court of competent jurisdiction in which a proceeding by Indemnitee
for enforcement of his rights hereunder shall have been commenced, continued or
appealed, that its obligations set forth in this Agreement are unique and
special, and that failure of the Company to comply with the provisions of this
Agreement will cause irreparable and irremediable injury to Indemnitee, for
which a remedy at law will be inadequate. As a result, in addition to any other
right or remedy Indemnitee may have at law or in equity with respect to breach
of this Agreement, Indemnitee shall be entitled to injunctive or mandatory
relief directing specific performance by the Company of its obligations under
this Agreement.
     Section 15. Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by law.
     Section 16. Entire Agreement. This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superseded by this Agreement.
     Section 17. Modification and Waiver. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
     Section 18. Successor and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto

9



--------------------------------------------------------------------------------



 



and their respective successors, spouses, assigns, heirs, executors,
administrators and legal representatives.
     Section 19. Consent to Jurisdiction. The Company and the Indemnitee each
hereby irrevocably consent to the jurisdiction of the courts of the State of
Delaware for all purposes in connection with any action or proceeding which
arises out of or relates to this Agreement.
     Section 20. Governing Law. This Agreement shall be governed exclusively by
and construed according to the laws of the State of Delaware, without giving
effect to principles of conflict of law.
     Section 21. Employment Rights. Nothing in this Agreement is intended to
create in Indemnitee any right to employment or continued employment.
     Section 22. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.
     Section 23. Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

            TB WOOD’S CORPORATION
      By          Name:           Title:        

            INDEMNITEE:
      By          Name:                

11